DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of group I, caproic and capyrlic acids and the alkyl ester of claim 8 in the reply filed on 12/2/20 is acknowledged.  The Examiner joined Group I and Group II, the groups were mistakenly separated (claim 19 is drawn to a method of making a lubricant, but such is dependent on claim 10).  Group III is as previously set forth and is withdrawn.
Claims 20-25, 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Priority
As previously set forth: The claims have a priority date of the filing of the instant application: 7/29/19

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/22 has been considered by the examiner.

Response to Arguments/Amendments
Applicant argues Dobson teaches that the dissipative surfactant composition must include a vegetable or plant oil, or, a synthetic triglyceride derived from an oil.  Applicant argues Dobson teaches that the surfactant must include one of a triglyceride, ricinoleic acid, ect.  As such Applicant argues Dobson does not teach a drilling fluid wherein the fatty acid blend includes all the fatty acids of the fluid.  Further, Applicant argues Dobson prefers long chain fatty acids such as palmitic and stearic whereas caproic and caprylic are only a small percentage of coconut oil, thus there is no suggestion to use only these fatty acids therein.  Applicant argues claim 10 is allowable for similar reasons and new claim 36 is allowable because of the consisting of language therein.
The Examiner disagrees.  [0010] discloses wherein the fluid comprises a dissipative surfactant composition that includes a fatty acid or ester derivative of a plant or vegetable oil and, optionally, an extreme pressure additive.  The only required elements therein are thusly the fatty acid or ester derivative.  Though [0011] (cited in the arguments by Applicant) discloses various fatty acid or esters therein, Dobson is not limited nor requires these specific ones.  Dobson discloses coconut oil in [0029].  As set forth in the rejection below: Dobson embraces the use of both coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, using 100% C6 or C8 or C12, (ect) or mixtures thereof, such as a mixture of C6 and C8, is embraced and prima facie obvious in light of the teachings of Dobson. Thus, the requirements of the claim are met.  That caproic and caprylic are only a small fraction of coconut oil is moot since it is disclosed therein that any fatty acid may be used individually or mixed with others.  Likewise, the additional elements required by new claim 36 are met by new positions set forth below.  No additional elements are required by Dobson, thus the consisting of requirements therein are met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 have the limitation “wherein the fatty acid blend includes all fatty acids in the water based drilling fluid” however, the alkyl esters that are also required by the claims are fatty acids.  E.G. the alkyl esters are fatty acid esters, a type of fatty acid.  Thus, the claim is indefinite.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 have the limitation “where the at least one salt” however there is lack of antecedent basis for such in the claims.  The Examiner believes they should depend from claim 11 instead of claim 10.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 includes all elements of claim 1, however, the lubricant recitation of claim 36 is broader than that of claim 1, e.g. it is missing the 55-75% alkyl esters limitation, and, it is missing the new fatty acid limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-13, 17, 19, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
Elements of this rejection are as previously set forth, reiterated below in italics. Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new “consisting of” language, picking the combination of only caproic and caprylic acid is prima facie obvious, as previously set forth.  There are no required fatty acids in Dobson, only lists of possible fatty acids to choose from, thus the new requirements of the claims are met.

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of both coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, using 100% C6 or C8 or C12, (ect) or mixtures thereof, such as a mixture of C6 and C8, is embraced and prima facie obvious in light of the teachings of Dobson.  
The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  It is the Examiner’s position that a sorbitan based fatty acid ester meets the alkyl ester of claim 1.
Regarding the weight ratio of claims 1 and 10, Dobson discloses wherein the lubricant comprises at least one fatty acid or ester derivatives (abstract).  Thus, Dobson embraces the use of 0-100% of fatty acid or 0-100% fatty acid ester derivatives.  The combined use of any amounts therein (E.G 75% fatty acid ester and 25% fatty acid, a 3:1 weight ratio) is embraced by the teachings therein and prima facie obvious.  Regarding the wt% alkyl esters, as above Dobson does not limit the amount of each component, e.g. each may be added or not added or used alone (e.g. the use of 0-100% of each is embraced).  Thus, the alkyl ester wt% is embraced by the reference.  Regarding the molar ratio of caproic and caprylic acids, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Thus, elements above meet the requirements of claim 1.  Since the same medium chain fatty acids are used in Dobson (C6, C8 in coconut oil) the melting point requirements of claim 2 must be embraced therein.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17-18, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  
Regarding the use of mono and divalent salt in claim 35, the use of salt is as set forth previously in Dobson, e.g. salts such as NaCl may be used up to saturation [0047].  Other salts such as CaCl2 are also disclosed in [0047] as well as the general disclosure that salts of sodium, calcium and others are found in seawater.  Thus, mixtures of salts seems embraced therein, alternatively combining two elements known suitable for the same intended use is prima facie obvious.  See In re Kerkhoven. 

Claims 1, 3-5, 9-13, 17, 19, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) in view of Amanullah (US 2015/0322325) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new “consisting of” language, picking the combination of only caproic and caprylic acid is prima facie obvious, as previously set forth.  There are no required fatty acids in Dobson, only lists of possible fatty acids to choose from.  Thus, the “consisting of” language is met.  

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl, meeting the requirements of claim 4.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of such as an oil (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, a mix of at least 50% capyrlic and caprioic is prima facie obvious.
Dobson includes elements as set forth above.  The dissipative surfactant of the drilling fluid acts to lower the coefficient of friction of the composition [0009], which is the same function as a lubricant. Dobson acknowledges the desire for improved lubrication from the prior art [0008].  The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  Dobson does not disclose alcohol based alkyl esters.  
Amanullah discloses ecofriendly lubricating additives for water based drilling fluids (title).  The additives are a fatty acid ester formed from the reaction of a fatty acid with an alcohol (abstract).  The fatty acid ester is formed from waste vegetable oil.  Such is akin and analogous to Dobson since Dobson discloses lubricating additives (the above dissipative surfactant composition) for water based drilling fluids comprising fatty acid esters formed from a mono-alcohol, wherein the fatty acid may be obtained from a vegetable oil.  Amanullah teaches these esters to be ecofriendly (title) since they reuse waste vegetable oils.  Amanullah thusly teaches these alcohol-based fatty acid esters to be suitable for the intended use of fatty acid esters derived from mono-hydroxyl compounds.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, since these are recognized in the art to be suitably known fatty acid esters for use as lubricants in the art.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, in order to improve the ecofriendliness of the wellbore composition.
Regarding the weight ratio of claims 1 and 10, Dobson discloses wherein the lubricant comprises at least one fatty acid or ester derivatives (abstract).  Thus, Dobson embraces the use of 0-100% of fatty acid or 0-100% fatty acid ester derivatives.  The combined use of any amounts therein (E.G 75% fatty acid ester and 25% fatty acid, a 3:1 weight ratio) is embraced by the teachings therein and prima facie obvious.  Regarding the amount of alkyl esters, as above Dobson does not limit the amount of each component, e.g. each may be added or not added or used alone (e.g. the use of 0-100% of each is embraced).  Thus, the wt% of alkyl esters is embraced by the reference. Regarding the molar ratio, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Elements above meet the requirements of claim 1.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  
Regarding the use of mono and divalent salt in claim 35, the use of salt is as set forth above in Dobson, e.g. salts such as NaCl may be used up to saturation [0047].  Other salts such as CaCl2 are also disclosed in [0047] as well as the general disclosure that salts of sodium, calcium and others are found in seawater.  Thus, mixtures of salts seems embraced therein, alternatively combining two elements known suitable for the same intended use is prima facie obvious.  See In re Kerkhoven. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) as evidenced by Orsavova et al in view of Jiang (US 2016/0333248).
Dobson includes elements as set forth above.  Dobson discloses the use of the dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) in amounts of 1-10 wt% of the drilling fluid [0024], meeting the lubricant wt% of the claim.   The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048] and [0062] discloses the use of 8ppb Ultra Carb 2 calcium carbonate weighting agent and 30 ppb Ultra Carb 20 calcium carbonate weighting agent, thus 38 ppb weighting agent which converts to 13 wt% (38*454g/lb*bar/158987ml) embracing the weighting agent requirements of claim 36.  Water is also used therein, as set forth above.  The low viscosity polyanionic cellulose, xanthan gum, rev dust, KCl and CaCl2 all being optional in the claim and the only required elements of Dobson being the above dissipative surfactant composition and water.
Dobson includes elements as set forth above.  Bentonite [0049] and pH buffer additives [0051] may be included in the drilling fluid but the amounts thereof are not disclosed.  Jiang discloses drilling fluid preparation methods for use in wells (title, [0003].  The drilling fluid may include additives such as pH adjusters and bentonite [0008], [0076].  2-5 wt% bentonite may be added [0076] to improve suspension stability in the drilling fluid [0077] and 0.06-0.3 wt% pH regulator may be added [0076] such as sodium carbonate [0078].  Sodium carbonate is another name for soda ash.  Jiang thusly teaches 2-5 wt% bentonite and 0.06-0.3 wt% pH regulator such as sodium carbonate are suitable for use when used as additives in water based drilling fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of 2-5 wt% bentonite and 0.06-0.3 wt% sodium carbonate, as taught by Jiang, in order to improve the suspension stability in the drilling fluid (in regards to the bentonite) and since both are known to be suitably known amounts/species for bentonite and/or pH adjusters for water based drilling fluids.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) in view of Amanullah (US 2015/0322325) as evidenced by Orsavova et al in further view of Jiang (US 2016/0333248).
Dobson includes elements as set forth above.  Dobson discloses the use of the dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024], meeting the lubricant wt% of the claim.   The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048] and [0062] discloses the use of 8ppb Ultra Carb 2 calcium carbonate weighting agent and 30 ppb Ultra Carb 20 calcium carbonate weighting agent, thus 38 ppb weighting agent, which converts to 13 wt% (38*454g/lb*bar/158987ml) embracing the weighting agent requirements of claim 36.  The use of water is as set forth above.  The low viscosity polyanionic cellulose, xanthan gum, rev dust, KCl and CaCl2 all being optional in the claim.  The only required elements of Dobson being the above dissipative surfactant composition and water.
Dobson includes elements as set forth above.  Bentonite [0049] and pH buffer additives [0051] may be included in the drilling fluid but the amounts thereof are not disclosed.  Jiang discloses drilling fluid preparation methods for use in wells (title, [0003].  The drilling fluid may include additives such as pH adjusters and bentonite [0008], [0076].  2-5 wt% bentonite may be added [0076] to improve suspension stability in the drilling fluid [0077] and 0.06-0.3 wt% pH regulator may be added [0076] such as sodium carbonate [0078].  Sodium carbonate is another name for soda ash.  Jiang thusly teaches 2-5 wt% bentonite and 0.06-0.3 wt% pH regulator such as sodium carbonate are suitable for use when used as additives to water based drilling fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of 2-5 wt% bentonite and 0.06-0.3 wt% sodium carbonate, as taught by Jiang, in order to improve the suspension stability in the drilling fluid (in regards to the bentonite) and since both are known to be suitably known amounts/species for bentonite and/or pH adjusters for water based drilling fluids.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768